The Court,
Brown, J.:
Held, — 4. The interlineation of the word “extradition” by the Commissioner after *264the proceedings were closed before him, was an unauthorized amendment, as the general powers of a Commissioner do not embrace the duties of extradition Commissioner, (Rev. Stat. U. S., sec. 5270). The complaint and warrant should show on their face that the Commissioner issuing the same is empowered to act in. cases of that description
Re Farez, 7 Blatchford, 34
In re McDonnell, 11 Blatch., 86.
U. S. vs. Stowell,2 Curtis, 153.
2. The complaint did not charge that the alleged crime was committed within a province within the territorial dominion of Great Britain. But the Court-will take judicial cognizance of this fact.
Peyroux vs Howard, 7. Pet. 324 342.
The Appollon, 9 Wheat, 374
3. The charge is that the offence is “against the statute in such case made and provided.” There was no proof before the Commissioner of any statute in Ontario punishing the crime of forgery. But as forgery is a common law offense, the charge that it is “against the statute” may be treated as surplusage..
1 Bishop on Criminal Proceedings, sec. 349.
4. The complaint is made upon information and belief. In this it is fatally defective. The statute requires a complaint upon oath, which is not complied with when one swears to the best of his “ knowledge, information and belief.”
Ex parte Smith, 3 McLean, 135.
Washburn vs. People, 10 Mich., 372.
Smith vs. Luce, 10 Wend., 257.
Matter vs. Bliss, 7 Hill, 187.
Proctor vs. Prout, 17 Mich., 473.
*265(January, 1881.)
A, E. Haives for Petitioner.
J. W. Finney, Asst. U.. S. District Attorney, for the Prosecution.
It is so in obtaining a.n injunction.
Waddell vs. Bruen, 4 Ed. Ch. 672.
Armstrong vs. Sanford, 4 Minn., 49.
But if one so complaining gives the sources of Ms-information (which is not the case at bar) tMs might in some cases suffice.
In re Farez, 7 Blatch., 345.
The prisoner is entitled to his discharge.*

Judge Brown’s opinion in full may be found in 6 Fed. Rep., 34. We intended to publish this with notes citing many authorities relating to questions of extradition, but', as with many other cases, the argument in the Lyons case occupies so much more space than we supposed it would that other matters that follow are necessarily abbreviated.